Citation Nr: 1816257	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for left hip disability.  

4.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1977 to October 1977 and in the Marine Corps from November 1978 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in October 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit medical nexus evidence, and the Veteran also waived RO consideration of additional evidence.


FINDINGS OF FACT

1.  The Veteran's current tinnitus and bilateral sensorineural hearing loss disability were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service.  

2.  An in-service left hip injury is not shown, and the Veteran does not have a current left hip disability.  

3.  The RO denied service connection for left knee disability in October 1998 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

4.  Since the final October 1998 RO decision denying service connection for left knee disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability and tinnitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The October 1998 RO decision denying service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The criteria to reopen the claim for service connection for left knee disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The claims for service connection for tinnitus, bilateral hearing loss disability, and left hip disability will be addressed first.  

Service treatment records do not show hearing loss disability or tinnitus.  In the Veteran's October 1977 report of medical history, he denied having or having had hearing loss, ear trouble, and arthritis.  His October 1977 service discharge examination report did not show hearing loss disability as defined by 38 C.F.R. § 3.385, tinnitus, or left hip problems.  

A November 1978 report of medical history and service entrance examination were negative.  A July 1979 service treatment record shows that the Veteran had complaints of hip pain after falling in the mess hall the prior night.  The assessment was a bruised hip.  The medical records does not indicate which hip was involved, and the Veteran later submitted a photograph, in August 1999, showing him in service in about 1979, holding a cane in his left hand, which is the hand that would properly be used for a right lower extremity problem.  

A February 1980 service discharge examination was negative for left hip and tinnitus disabilities, and the Veteran's audiometry did not meet the definition of hearing loss disability for either ear at that time.  

Based on the evidence, the Board concludes that service connection is not warranted for tinnitus, as the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  There is no clinical indication of tinnitus in service.  While the Veteran reported on VA evaluation in February 2013 that the onset of his tinnitus began when he was in the Marine Corps, and has recently testified in October 2017 that his ears were still ringing when he got out of the Marine Corps, and had been ringing ever since, the reports from the Veteran during service, of not having or having had ear trouble, are deemed more probative, as is the absence of tinnitus from a VA review of systems covering the Veteran's ears in November 2003.  Moreover, no competent evidence relates tinnitus to service.  To the contrary, a VA examiner in July 2011 indicated that it was not due to hearing loss or exposure to loud sounds, in view of audiograms in the record (which includes the normal ones in service).  The Veteran indicated in March 2013 that the February 2013 VA medical record shows what may have caused his current tinnitus.  However, the February 2013 VA medical record merely contains the Veteran's history without indicating that the Veteran's tinnitus is related to service events.   

Based on the evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  While bilateral sensorineural hearing loss disability is currently shown, it was not manifest in service according to the service audiometry, or manifest to a compensable degree within the first post-service year, and the Veteran denied having had or having ear trouble at the time of service separation.  Additionally, he did not mention hearing loss in a November 2003 VA review of systems covering his ears, and no competent evidence relates it to service.  The Veteran submitted a February 2013 audiology report in October 2017, which notes that he drove tanks and which cited noise exposure in service, and showing bilateral sensorineural hearing loss disability.  He stated that it states what may have caused his hearing loss.  However, that report does not relate his current hearing loss disability to those service events; instead, it merely reports the Veteran's history; and the VA examiner in July 2011 indicated that the Veteran's audiometry was not consistent with hearing loss resulting from exposure to high-intensity sounds.  No competent evidence of record relates the Veteran's current bilateral sensorineural hearing loss to service.  The Veteran indicated in December 2013 that he felt that the VA examiner in July 2011 did not provide him with a proper examination due to his skin color or last name and did not provide him with the same level of care he received in February 2013.  However, the audiologist who evaluated him in February 2013 did not relate the Veteran's hearing loss to service events either, and there is no indication in the record that the Veteran's skin color or last name influenced the outcome of the VA examination in July 2011.  

A VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity with respect to the July 2011 VA examination.

Based on the evidence, the Board concludes that service connection is not warranted for left hip disability.  The service treatment records show only a hip strain in July 1979, and the photograph which the Veteran submitted in August 1999 suggests that it was probably of the right hip, not of the left hip. Even assuming, arguendo, that the hip strain referred to the left hip, the Veteran's left hip was normal on service discharge examination in February 1980.  No left hip disability is shown as diagnosed since then, and the VA examiner indicated in December 2011, and again in March 2012, that the Veteran's left hip was currently essentially normal, including by X-ray.  The preponderance of the evidence indicates that the Veteran does not have a current left hip disability, and in the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The preponderance of the evidence is against the above claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Concerning the Veteran's claim for service connection for left knee disability, prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for left knee disability in October 1998 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no new and material evidence was received within 1 year of the October 1998 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of the October 1998 rating decision, left knee degenerative joint disease was shown.  However, the claimed service injuries to which it was related were not shown, including in the service treatment records and at the time of the October 1977 and February 1980 service discharge examinations.  

Since that decision, no new and material evidence has not been received to reopen the claim.  The Veteran's statements and testimony since then, such as the statement he made in September 2005, to the effect that he had had knee pain for 15 years, and later, that he injured his left knee in service, are cumulative of reports he previously provided, including those which were cited by the RO in its October 1998 rating decision, to the effect that he had injured his left knee in service.  Medical records continuing to show left knee disability are also cumulative.  In light of the above, the claim may not be reopened and remains denied.  

The Board regrets that its decisions cannot be favorable to the Veteran, and would like to thank him for his years of honorable service.  



ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for left hip disability is denied.

As new and material evidence has not been received, the claim for service connection for left knee disability may not be reopened and remains denied.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


